

EXHIBIT 10.2


Adobe Systems Incorporated
2003 Equity Incentive Plan
2017 Performance Share Program
Adopted: January 24, 2017
1.Purpose. The Adobe Systems Incorporated 2017 Performance Share Program (the
“Program”), established under the Adobe Systems Incorporated 2003 Equity
Incentive Plan, as amended (the “Plan”), is intended to provide equity incentive
compensation to individuals who make a significant contribution to the
performance of Adobe Systems Incorporated (the “Company”). Program objectives
are to: (a) focus key Employees on building stockholder value, (b) provide
significant award potential for achieving outstanding Company performance, and
(c) enhance the ability of the Company to attract and retain highly talented and
competent individuals.


2.Definitions.


Defined terms not explicitly defined in this Program but defined in the Plan
will have the same definitions as in the Plan.
(a)“Actual Award” means the number of shares of Stock subject to an Award of
Performance Shares credited under the Program to a Designated Participant
following a Performance Period, based on achievement of applicable Performance
Goals during a Performance Period.
(b)“Board” means the Board of Directors of the Company.


(c)“Certification Date” means the date on which the Committee certifies the
achievement of the Performance Goal(s) following the applicable Performance
Period with respect to an Award.


(d)“Committee” means a committee of one or more members of the Board appointed
by the Board to administer the Plan; provided, however, that for purposes of
administering the Plan with respect to Designated Participants who are or may be
deemed “covered employees” (as defined for purposes of Section 162(m) of the
Code), the “Committee” will be composed of two or more members of the Board,
each of whom is an “outside director” for purposes of Section 162(m) of the
Code.


(e)“Disability” means, with respect to a Designated Participant, the inability
of such Designated Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, as provided in Sections 22(e)(3)
and 409A(a)(2)(C)(i) of the Code.


(f)“Designated Participant” means a key Employee of the Company or any other
Participating Company who is designated by the Committee in writing to
participate in the Program.


(g)“Performance Period” means the period of time selected by the Committee over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Designated Participant’s right to an Actual Award. At
the discretion of the Committee, a Performance Period may be divided into
shorter periods (for example, fiscal quarters of the Company) over which the
attainment of one or more Performance Goals will be measured.


(h)“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.


1

--------------------------------------------------------------------------------




3.How Awards Are Earned Under the Program.


(a)General Program Description. The Program provides the opportunity for certain
key Employees to earn shares of Stock based on the performance of the Company.
In general, the Committee will select certain key Employees to participate in
the Program at the beginning of a Performance Period. Upon selection to
participate in the Program, each such Designated Participant will be granted an
Award pursuant to which a specified number of shares of Stock can be earned as
an Actual Award by such Designated Participant if (i) specified levels of
applicable Performance Goals are achieved during the Performance Period, and
(ii) the Designated Participant continues to render Service during the entire
Performance Period and any applicable vesting period, as determined by the
Committee. If the Performance Goal(s) require a specified threshold level of
achievement and such threshold Performance Goal is not achieved during the
Performance Period, the Designated Participant will not earn any shares of Stock
under such Award. The methodology for determining the number of shares of Stock
that may become eligible to be earned based on the levels of achievement of the
Performance Goals under an Award and the Actual Award, if any, that will become
payable to a Designated Participant in respect of a Performance Period is set
forth in the attached Exhibit A. As required by Section 5.4(a)(iii) of the Plan
and in accordance with Section 162(m) of the Code, in no event may an Award of
Performance Shares be granted to a Designated Participant such that the number
of shares of Stock that could be earned by such Designated Participant
thereunder would exceed one million five hundred thousand (1,500,000) shares of
Stock for each full fiscal year of the Company contained in the Performance
Period for such Actual Award (subject to adjustment as provided in Section 4.2
of the Plan). For avoidance of doubt, if an Award of Performance Shares is
granted with a Performance Period covering three fiscal years, then the Actual
Award would be capped at four million five hundred thousand (4,500,000) shares
of Stock.


(b)Designated Participants. Each key Employee of the Company or any other
Participating Company who is designated by the Committee in writing for
participation in the Program for a particular Performance Period will be
eligible to earn shares of Stock pursuant to Awards with respect to such
Performance Period. The Committee may designate a key Employee who commences
Service after the beginning of a particular Performance Period as eligible to
receive a prorated Award for such Performance Period. The determination as to
whether an individual is a Designated Participant will be made by the Committee,
in its sole discretion, and such determination will be binding and conclusive on
all persons.


No Employee will have any right to be a Designated Participant in the Program,
to continue as a Designated Participant, or to be granted an Award or to earn an
Actual Award under the Program. The Company is not obligated to give uniform
treatment (e.g., number of shares subject to Awards) to Employees or Designated
Participants under the Program. Participation in the Program as to a particular
Performance Period does not convey any right to participate in the Program as to
any other Performance Period.
(c)Performance Goals. The Performance Goals for a particular Performance Period
and their relative weights, if any, are determined by the Committee, in its sole
discretion. The Committee also may establish, in its sole discretion,
Performance Goals for annual, quarterly or other periods within the applicable
Performance Period. The Performance Goals for a Performance Period or for
shorter periods within a Performance Period are not required to be identical to
the Performance Goals for any other Performance Period or shorter period within
a Performance Period. The Committee may establish Performance Goals for the
Company that differ from those established for one or more other Participating
Companies and may establish different Performance Goals for each Designated
Participant or for groups of Designated Participants.


4.Other Program Provisions.


(a)Distribution of Actual Awards. Assessment of actual performance,
determination of Actual Awards and the distribution of shares of Stock in
respect of Actual Awards will be subject to (i) certification by the Committee
that the applicable Performance Goals and other terms of the Program have been
met, and (ii) the Designated Participant’s continued Service through any
applicable vesting period. Unless an Actual Award provides otherwise, shares of
Stock that are credited to a Designated Participant as an Actual Award will be
distributed to the Designated Participant (or the Designated Participant’s heirs
in the case of death) within thirty (30) days following the applicable vesting
date. Notwithstanding the foregoing, if the Company has provided a Designated
Participant with a plan or


2

--------------------------------------------------------------------------------




program by which to defer distribution of such shares of Stock and the
Designated Participant has made an effective election to defer such distribution
under such plan or program, such shares will be distributed to the Designated
Participant (or the Designated Participant’s heirs in the case of death) in
accordance with such election. It is the intent that this Program comply with
the requirements of Section 409A so that none of the payments to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.


(b)Withholdings. Subject to Section 14 of the Plan and the applicable Award
Agreement, the Company will withhold shares of Stock otherwise deliverable to
the Designated Participant in satisfaction of any federal, state or local tax
withholding obligation relating to the delivery of Stock under the Actual Award,
but the Company will not withhold a number of shares with a fair market value in
excess of the applicable tax withholdings determined by application of the
minimum required statutory rates.


(c)Employment and Termination. In order to receive shares of Stock in respect of
an Actual Award under the Program, a Designated Participant must continue to
render Service to the Company or any other Participating Company during the
entire Performance Period, and for any applicable vesting period as determined
by the Committee, except as otherwise provided under the terms of the applicable
Award Agreement.


(d)No Employment or Service Rights. Nothing in the Program or any instrument
executed or Award granted pursuant to the Program will (i) confer upon any
Employee or Designated Participant any right to continue to be retained in the
employ or service of the Company or any other Participating Company, (ii) change
the at-will employment relationship between the Company or any other
Participating Company and an Employee or Designated Participant, or (iii)
interfere with the right of the Company or any other Participating Company to
discharge any Employee, Designated Participant or other person at any time, with
or without cause, and with or without advance notice.


(e)Program Administration. The Committee will be responsible for all decisions
and recommendations regarding Program administration and retains final authority
regarding all aspects of Program administration, the resolution of any disputes,
and application of the Program in any respect to a Designated Participant. All
determinations and interpretations made by the Committee in good faith will not
be subject to review by any person and will be final, binding and conclusive on
all persons. The Committee may, without notice, amend, suspend or terminate the
Program; provided, however, that no such action may adversely affect any
then-outstanding Award unless (i) expressly provided by the Committee and (ii)
with the consent of the Participant, unless such action is necessary to comply
with any applicable law, regulation or rule.


(f)Stockholder Rights. No Designated Participant will be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Stock subject to an Award (including, without limitation, the right to receive
dividends) unless and until such Designated Participant has received an Actual
Award under the Program, has vested in the shares subject to the Actual Award
and has received delivery of such shares; provided, however, that a plan or
program by which receipt of shares of Stock in respect of an Actual Award may be
deferred may provide for the crediting of dividend equivalent rights.


(g)Recoupment. Any amounts paid, or Shares issued, under this Program will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. No recovery of compensation under such a clawback
policy will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.


(h)Validity. If any provision of the Program is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Program.


(i)Governing Plan Document. The Program is subject to all the provisions of the
Plan and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated


3

--------------------------------------------------------------------------------




and adopted by the Committee, the Board or the Company pursuant to the Plan. In
the event of any conflict between the provisions of this Program and those of
the Plan, the provisions of the Plan will control.




4

--------------------------------------------------------------------------------




EXHIBIT 10.2






EXHIBIT A
2017 PERFORMANCE SHARE PROGRAM
AWARD CALCULATION METHODOLOGY


Parameter


Description


Designated Participants
Certain Vice Presidents and above (or equivalent) as designated by the
Committee.
Award Agreements
Each Designated Participant will be eligible to earn shares of Stock pursuant to
an Award of Performance Shares. Each Award will be approved by the Committee and
set forth in each Award Agreement. Each Award Agreement will set forth the
Award’s Target Number of Shares of Stock (the “Target Shares”).
Performance Share Award
Performance Period:  The Company’s fiscal years 2017 through 2019.


Performance Goal:  The number of shares of Stock that may be earned under an
Award is determined by the level of achievement, over the Performance Period, of
the total stockholder return (“TSR”) of the Company as compared to the TSR of
the companies that, as of December 3, 2016, comprise the NASDAQ-100 Index (the
“Index Companies,” as listed below), expressed in terms of the Company’s
percentile rank (“Percentile Rank”) among the Index Companies. For the avoidance
of doubt, the Percentile Rank calculation will be inclusive of Adobe’s TSR. The
TSR of the Company and each Index Company will be measured as: The ninety (90)
consecutive calendar day average closing sales price of a share of the
applicable company’s common stock ending on December 2, 2016, as adjusted for
dividends, as applicable, compared to the ninety (90) consecutive calendar day
average closing sales price of a share of such company’s common stock ending on
November 29, 2019, as adjusted for dividends and stock splits, as applicable.


Upon achievement of the Target Percentile Rank, which is the 50th Percentile,
100% of the Target Shares will become eligible to be earned. For each Percentile
Rank achieved by the Company below the Target Percentile Rank (but not below the
Threshold Percentile Rank, which is the 25th Percentile), the number of shares
of Stock that will become eligible to be earned will be decreased by increments
of two and one-half percent (2.5%), rounded up to the nearest whole percent. As
an example, if the Company achieves the 43rd Percentile Rank, then 83% of the
Target Shares will become eligible to be earned: 100%-((50‑43)*2.5%)=82.5%,
rounded up to 83%.


If the Percentile Rank achieved by the Company is below the Threshold Percentile
Rank, no shares of Stock subject to the Award will become eligible to be earned.


If the Company’s TSR is not positive, then the maximum number of shares of Stock
that may become eligible to be earned will be capped at 100% of the Designated
Participant’s Target Shares.


If the Company’s TSR is positive, the Company’s achievement of a Percentile Rank
that exceeds the Target Percentile Rank will increase the number of shares of
Stock that will become eligible to be earned by increments of two and one-half
percent (2.5%), rounded up to the nearest whole percent; provided, however, that
the maximum number of shares of Stock that may become eligible to be earned will
be capped at 200% of the Designated Participant’s Target Shares.


The table below provides examples of the number of Shares that would be earned
under an Award upon the Company’s achievement of TSR resulting in the following
Percentile Rank as compared to each of the Index Companies’ TSRs:



5

--------------------------------------------------------------------------------



EXHIBIT 10.2


 
Company Percentile Rank as Compared to Index Companies
Shares of Stock That May Be Earned
(as a Percentage of Target Shares)
Below 25th 
(“Threshold Percentile Rank”)
0%
25th 
38%
35th 
63%
50th 
(“Target Percentile Rank”)
100% (Maximum if Company TSR is not positive)
75th 
163% (Only if Company TSR is positive)
90th 
200% (Only if Company TSR is positive)
100th 
200% (Only if Company TSR is positive)
Actual Award Determination
Any partial share of an Actual Award will be rounded down to the next whole
share.


In no event will an Actual Award exceed one million five hundred thousand
(1,500,000) shares of Stock for each full fiscal year of the Company contained
in the Performance Period for such Actual Award (subject to adjustment as
provided in Section 4.2 of the Plan).
Index Companies
NASDAQ-100 Index Companies as of December 3, 2016:


1    ATVI    Activision Blizzard Inc
2    ADBE    Adobe Systems Inc
3    AKAM    Akamai Technologies Inc
4    ALXN    Alexion Pharmaceuticals Inc
5    GOOG    Alphabet Inc
6    GOOGL    Alphabet Inc
7    AMZN    Amazon.com Inc
8    AAL    American Airlines Group Inc
9    AMGN    Amgen Inc
10    ADI    Analog Devices Inc
11    AAPL    Apple Inc
12    AMAT    Applied Materials Inc
13    ADSK    Autodesk Inc
14    ADP    Automatic Data Processing Inc
15    BIDU    Baidu Inc
16    BBBY    Bed Bath & Beyond Inc
17    BIIB    Biogen Inc
18    BMRN    BioMarin Pharmaceutical Inc
19    AVGO    Broadcom Limited
20    CA    CA Inc
21    CELG    Celgene Corp
22    CERN    Cerner Corp
23    CHTR    Charter Communications Inc
24    CHKP    Check Point Software Technologies Ltd
25    CSCO    Cisco Systems Inc
26    CTXS    Citrix Systems Inc
27    CTSH    Cognizant Technology Solutions Corp
28    CMCSA    Comcast Corp
29    COST    Costco Wholesale Corp
30    CSX    CSX Corporation
31    CTRP    Ctrip International
32    XRAY    Dentsply Sirona
33    DISCK    Discovery Communications Inc
34    DISCA    Discovery Communications Inc
35    DISH    DISH Network Corp
36    DLTR    Dollar Tree Inc
37    EBAY    eBay Inc
38    EA    Electronic Arts Inc
39    EXPE    Expedia
40    ESRX    Express Scripts Holding Co
41    FB    Facebook Inc
42    FAST    Fastenal Co



6

--------------------------------------------------------------------------------



EXHIBIT 10.2


 
43    FISV    Fiserv Inc
44    GILD    Gilead Sciences Inc
45    HSIC    Henry Schein Inc
46    ILMN    Illumina Inc
47    INCY    Incyte Corp
48    INTC    Intel Corp
49    INTU    Intuit Inc
50    ISRG    Intuitive Surgical Inc
51    JD    JD.com Inc
52    KHC    Kraft Heinz Co/The
53    LRCX    Lam Research Corp
54    LBTYK    Liberty Global PLC
55    LBTYA    Liberty Global PLC
56    QVCA    Liberty Interactive Corp QVC Group
57    LVNTA    Liberty Ventures
58    MAR    Marriott International Inc/MD
59    MAT    Mattel Inc
60    MXIM    Maxim Integrated Products
61    MCHP    Microchip Technology Incorporated
62    MU    Micron Technology Inc
63    MSFT    Microsoft Corp
64    MDLZ    Mondelez International Inc
65    MNST    Monster Beverage Corp
66    MYL    Mylan NV
67    NTAP    NetApp Inc
68    NTES    NetEase
69    NFLX    Netflix Inc
70    NCLH    Norwegian Cruise Line Holdings
71    NVDA    NVIDIA Corp
72    NXPI    NXP Semiconductors NV
73    ORLY    O'Reilly Automotive Inc
74    PCAR    PACCAR Inc
75    PAYX    Paychex Inc
76    PYPL    PayPal Holdings Inc
77    PCLN    Priceline Group Inc/The
78    QCOM    QUALCOMM Inc
79    REGN    Regeneron Pharmaceuticals Inc
80    ROST    Ross Stores Inc
81    SBAC    SBA Communications Corp
82    STX    Seagate Technology PLC
83    SHPG    Shire PLC
84    SIRI    Sirius XM Holdings Inc
85    SWKS    Skyworks Solutions Inc
86    SBUX    Starbucks Corp
87    SRCL    Stericycle Inc
88    SYMC    Symantec Corp
89    TMUS    T-Mobile
90    TSLA    Tesla Motors Inc
91    TXN    Texas Instruments Inc
92    TSCO    Tractor Supply Co
93    TRIP    TripAdvisor Inc
94    FOX    Twenty-First Century Fox Inc
95    FOXA    Twenty-First Century Fox Inc
96    ULTA    Ulta Salon, Cosmetics and Fragrances
97    VRSK    Verisk Analytics Inc
98    VRTX    Vertex Pharmaceuticals Inc
99    VIAB    Viacom Inc
100    VOD    Vodafone Group PLC
101    WBA    Walgreens Boots Alliance Inc
102    WDC    Western Digital Corp
103    WFM    Whole Foods Market Inc
104    XLNX    Xilinx Inc
105    YHOO    Yahoo! Inc


If any of the Index Companies listed above no longer has a measurable TSR (e.g.,
delisted or acquired) as of the date of calculation of the achievement of the
Performance Goal by the Company following the Performance Period, such Index
Company will be removed from the calculation.


There are 105 companies in the NASDAQ 100 as of December 3, 2016







7